DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 11/10/2021 are entered.  The amendments overcome the previously presented 35 USC 101 rejections.  Previously presented 35 USC 101 rejections are withdrawn herein.

Response to Arguments
Applicant's arguments filed 11/10/221 have been fully considered but they are not persuasive.
	Regarding claim 1, the applicant argues that previously cited reference, He, does not describe the claimed feature of “logical channels that satisfy the LCP mapping restriction are selected for the uplink grant” and that “the LCP mapping restriction comprises at least one out of a transmission reliability requirement, a power control requirement, and information specifying whether a service’s LCH is allowed to use the UL grant associated with a different service”.
	He discloses that “the LCP mapping restriction comprises at least one out of a transmission reliability requirement, a power control requirement, and information specifying whether a service’s LCH is allowed to use the UL grant associated with a different service” as evident in paragraphs [0034], which recites that “A base station an allowable modulation coding scheme (MCS) table or a set of allowable MCS tables for low spectral efficiencies that may enable transmissions to achieve a high reliability, for example, a certain block error rate (BLER)… As part of the communication procedure, the base station may configure the UE with allowable MCSs in an allowable MCS table for each logical channel in a set of logical channels. The allowable MCS table(s) for each logical channel may be provided in a logical channel prioritization (LCP) configuration (also referred to herein as “LCP restriction”)”, thereby showing that the base station configures the LCP restriction/configuration that enables high transmission reliability, satisfying the claimed transmission reliability requirement.
	Furthermore, as shown in Fig. 3 of He, this LCP configuration is sent to the UE in step 315 and selects the logical channel in steps 325-335 for the uplink grant received in step 320.  He further discloses, in paragraph [0099], that “The grant may be associated with a certain MCS. At 325, the UE 115-b may identify an MCS associated with the grant. For example, the UE 115-b may identify the MCS associated with the grant based on at least one transmission parameter associated with the received grant” and in paragraph [0100], “At 330, the UE 115-b may identify a logical channel from a set of logical channels configured with the identified MCS associated with the grant.  At 335, the UE 115-b may select the logical channel for transmitting data to the base station 105-b. That is, when the UE 115-b receives the grant, for each logical channel, the UE 115-b checks whether the LCP configuration (e.g., allowable MCS in an allowable MCS table) configured for that logical channel includes the corresponding MCS of the received grant”.  Therefore, He does disclose the feature .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 9, 12, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He (US 2019/0394785).
	He discloses the following features.
	Regarding claim 1, a method performed by a wireless device (see UE 115-b in Fig. 3), for transmitting data on logical channels, wherein the method comprises:
	receiving a LCP mapping restriction from a radio network node (see step 315 in Fig. 3, wherein the UE receives the LCP configuration, which is also referred to as “LCP restriction” as shown in paragraph [0034]);
	selecting LCHs for an UL grant that satisfy the LCP mapping restriction (see steps 330 and 335 in Fig. 3); wherein the LCP mapping restriction comprises at least one out of: a transmission reliability requirement (see “allowable MCS tables for low 
	allocating resource to the selected LCHs according to priorities of the selected LCHs (see steps 325-335 in Fig. 3 and paragraph [0034], wherein the LCH is selected based on the logical channel prioritization (LCP) that indicates the allowable MCS tables for each logical channel); and
	transmitting data using the allocated resources (see step 340 in Fig. 3, wherein the UE transmits data using the selected logical channel).

	Regarding claim 2, sending, by a PHY entity of the wireless device, the LCP mapping restriction to a MAC entity of the wireless device (see “The UE 115-b may pass this information from the PHY layer, together with other transmission parameters of the grant, to the MAC layer of the UE 115-b” recited in paragraph [0100]); and by means of the MAC entity, performing LCP based on the received LCP mapping restriction (see “The MAC layer may use the information to select a corresponding logical channel from the set of logical channels” recited in paragraph [0100]).

	Regarding claim 5, a method performed by a radio network node (see base station 105-b in Fig. 3) for facilitating a wireless device (see UE 115-b in Fig. 3), for transmitting data on prioritized logical channels, wherein the method comprises: sending a LCP mapping restriction to the wireless device for facilitating the wireless 

	 Regarding claim 8, a wireless device (see UE 115-b in Fig. 3) for transmitting data on prioritized logical channels, the wireless device comprising processing circuitry configured to:
	receive a LCP mapping restriction from a radio network node (see step 315 in Fig. 3, wherein the UE receives the LCP configuration, which is also referred to as “LCP restriction” as shown in paragraph [0034]);
	select LCHs for an UL grant that satisfy the LCP mapping restriction (see steps 330 and 335 in Fig. 3); wherein the LCP mapping restriction comprises at least one out of: a transmission reliability requirement (see “allowable MCS tables for low spectral efficiencies that may enable transmissions to achieve a high reliability, for example, a certain block error rate (BLER)” recited in paragraph [0034]), a power control requirement, and information specifying whether a service’s LCH is allowed to use the UL grant associated with a different service;

	transmit data using the allocated resources (see step 340 in Fig. 3, wherein the UE transmits data using the selected logical channel).

Regarding claim 9, send, by a PHY entity of the wireless device, the LCP mapping restriction to a MAC entity of the wireless device (see “The UE 115-b may pass this information from the PHY layer, together with other transmission parameters of the grant, to the MAC layer of the UE 115-b” recited in paragraph [0100]); and perform, by means of the MAC entity, LCP based on the received LCP mapping restriction (see “The MAC layer may use the information to select a corresponding logical channel from the set of logical channels” recited in paragraph [0100]).

Regarding claim 12, a radio network node (see base station 105-b in Fig. 3) for facilitating a wireless device (see UE 115-b in Fig. 3) in transmitting data on prioritized logical channels, wherein the method comprising processing circuitry configured to: send a LCP mapping restriction to the wireless device for facilitating the wireless device selecting LCHs for an UL grant (see step 310 in Fig. 3, the base station transmits the LCP configuration to the UE for the UL grant transmitted to be transmitted in step 320, wherein the LCP configuration is also referred to as “LCP restriction” as shown in paragraph [0034]), wherein the LCP mapping restriction comprises at least one out of: a 

Regarding claim 16, a non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1, as performed by the wireless device (see UE 115-b in Fig. 3).

Regarding claim 20, a non-transitory computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 5, as performed by the radio network node (see base station 105-b in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claims 1, 5, 9 and 12 above, and further in view of Dai (US 2012/0076103).
	He discloses the features as shown above.
	He does not disclose the following features: regarding claims 3, 6, 10 and 13, wherein the transmission reliability requirement specifies a maximum block error rate (He discloses the use of block error rate, but does not specifically recite the “maximum” block error rate).
	Dai discloses the following features.
	Regarding claim 3, 6, 10 and 13, wherein the transmission reliability requirement specifies a maximum block error rate (see “a principle which selecting the corresponding radio resources for the logical channel is based on is: allocating said radio resources to the logical channel according to the packet error rate/block error rate/bit error rate of the radio resources or a packet error rate/block error rate/bit error 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of He using features, as taught by Dai, in order to improve the cooperation degree of the UE for the radio resources scheduling strategy of the eNB and increase system throughput and capacity to the most extent under the condition that the basic QoS is satisfied (see paragraph [0099] of Dai).

Claims 4, 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claims 1, 5, 9 and 12 above, and further in view of Akkarakaran (US 2019/0312698).
He discloses the features as shown above.
	He does not disclose the following features: regarding claims 4, 7, 11 and 14, wherein the power control requirement specifies at least one out of: a set of allowed P0-PUSCH-AlphaSet for transmission, and a set of allowed PUSCH closed loop index.
	Akkarakaran discloses the following features.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of He using features, as taught by Akkarakaran, in order to enable power control (see paragraph [0127] of Akkarakaran).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473